Citation Nr: 1546730	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for right thumb laceration (dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran had active service from July 1975 to June 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an July 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO).  In that decision, the RO denied the Veteran's claim for an increased rating for right thumb laceration, currently rated 10 percent.

The Veteran testified at the RO in November 2009 before a Decision Review Officer (DRO).  In March 2013, she testified before the undersigned during a Travel Board hearing at the RO.  A transcript of the DRO hearing is in the Veterans Benefits Management System (VBMS) file and a transcript of the Travel Board hearing is in the Virtual VA file.

In May 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  In its May 2013 remand, the Board noted that the Veteran has presented argument and evidence regarding a separately diagnosed neurological condition (neuralgia) in the right hand, but that this claim was previously adjudicated as a separate claim of service connection, which was denied in May 2002 (as "a disability manifested by numbness of the right hand") and again in January 2004 (as DeQuervain's Syndrome).  The Board thus found that the Veteran's argument and evidence presented a claim to reopen the issue of entitlement to service connection for a neurological condition of the right hand, to include as secondary to the right thumb laceration (dominant).  As this new issue had not been adjudicated by the AOJ, the Board did not have jurisdiction over it, and it referred the matter to the AOJ for appropriate action.  In September 2013, the RO denied entitlement to service connection for right hand arthritis.  It does not appear that the Veteran has appealed this determination and it is therefore not now before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In May 2013, the Board remanded the claim for an increased rating for right thumb laceration to the AOJ for, among other things, the Veteran to be afforded a new VA examination.  A Compensation and Pension Examination Inquiry reflects that an examination of the hand and fingers was requested on July 30, 2013.  There is no copy of a letter that was sent to the Veteran informing her of the time and date of the examination, although there is a document that indicates, in full, "(2507 07/30/13) NO SHOW 08/15/13; 4106 THOMAS ST LONGVIEW TEXAS 75605;
LTR NOT RETURNED."  This appears to reflect that the examination was scheduled for August 15, 2013 and that a letter sent to the Veteran's last known address was not returned.

In a September 2013 statement in support of claim (VA Form 21-4138), the Veteran requested that the examination be rescheduled because she was not notified of it, and noted that she had never previously missed a VA appointment or examination.  In the August 2015 appellant's post remand brief, the Veteran's representative noted the Veteran's September 2013 statement and requested that the claim be remanded for a VA examination if the benefit sought could not be granted in full.  Generally, when a Veteran, without good cause, does not appear for a VA examination scheduled in connection with a claim for an increased rating, and the benefit sought cannot be established without a current examination, the claim must be denied as a matter of law.  38 C.F.R. § 3.655(a), (b).  In this case, as there is no way to tell from the claims file whether the letter informing the Veteran of the examination was sent to the correct address, and there is no definitive guidance from the courts as to whether the presumption of regularity would apply in this situation, see Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), vacated by Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013), the Board finds that the Veteran has shown good cause for not appearing for the scheduled examination.  The Board will therefore grant the request of the Veteran and her representative for a remand for a new VA examination as to the severity of the Veteran's right thumb laceration.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination as to the severity of her current right thumb laceration.  All necessary tests should be conducted.  The claims should be reviewed by the examiner as to be familiar with the pertinent medical history.

The examination should be conducted in accordance with the current applicable disability benefits questionnaire or examination worksheet(s).

The examiner should identify all residuals of the right thumb laceration including impairment associated with scarring.  The examiner should specifically indicate whether there is any ankylosis of the right thumb and describe in inches or centimeters the gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

In considering the range of motion of the thumb, in particular the gap between thumb pad and fingers with the thumb attempting to oppose the fingers, the examiner should as far as possible estimate the additional degree of loss of motion due to flare-ups as described by the Veteran occurring outside of the examination setting and regardless of whether there is additional loss of motion on repetitive motion testing.  The examiner should indicate whether the loss of motion caused by such flare-ups would result in a greater gap between the thumb pad and fingers with the thumb attempting to oppose the fingers than indicated on the examination and, if possible, the amount of the gap.  The Board recognizes the difficulty in making the estimation but requests that the examiner use his or her best medical judgment in answering this question.

The examiner is advised that the Veteran is competent to report symptoms and that her reports must be taken into account in formulating the requested opinions.

2.  After the above development has been completed, readjudicate the claim for entitlement to an increased rating for right thumb laceration.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

